Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
16, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed August 16, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00612-CV
____________
 
IN RE TRISH R. CALLOWAY, 
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On July
25, 2007, relator Trish R. Calloway filed a petition for writ of mandamus in
this court seeking an order directing respondent, the Honorable Patricia
Hancock, presiding judge of the 113th District Court, Harris County, Texas, to
vacate an order granting a motion for protective order filed by real party in
interest James N. Hull & Associates, P.C., a/k/a Hull & Associates,
P.C., in the underlying suit.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also 
Tex. R. App. P. 52.1. 




Relator fails to establish that the
trial court=s ruling is an abuse of discretion for which she has no adequate remedy
by appeal.  See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005). 
Accordingly, we deny relator=s petition for writ of mandamus.                                                                                 
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed August
16, 2007.
Panel consists Justices Yates, Edelman and Seymore.